DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on March 8, 2022 has been entered.

Reasons for Allowance
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The first closest prior art reference is Ligman et al., US 10621062 B2 (hereafter referred to as Ligman). Ligman teaches tracking interaction with a set of microapps and analyzing the interaction to determine a modification to the set of microapps and send a recommendation to the make a modification of the set of microapps. Ligman does not teach monitoring and tracking interaction with an application and analyzing interaction with an application to determine a recommended microapp. Ligman does not teach sending the recommendation for a microapp to an administration console, derived from analyzing interaction with an application not a set of microapps as recited in the claims.
The second closest prior art reference is Suryanarayana et al., US 9110685 B2 (hereafter referred to Suryanarayana). Suryanarayana teaches a set of subscribed widgets and a marketplace for a plurality of widgets from a plurality of providers.  Suryanarayana does not teach monitoring and tracking interaction with an application and analyzing interaction with an application to determine a recommended microapp. Suryanarayana does not teach sending the recommendation for a microapp to an administration console, derived from analyzing interaction with an application not a set of microapps as recited in the claims.
The newly cited prior art references in the Information Disclosure Statement filed on March 8, 2022 teach various recommendation systems based on user interactions.
Riva et al., US 20160234624 A1, teaches analyzing user interaction for information about user interest, preference and/or intent. Based on the profile from the analysis tailored services are provided to the user. Tailored services such as automatically launching a task sequence which is a repeated pattern of user interface (UI) elements. In some embodiments, user interest is determined based on user interaction with a template. This tailored functionality is not a “microapp” implementing particular functionality as recited in the claims.
Bastide et al., US 20180075513 A1, teaches search providers accessing the behavior patterns of user and then providing recommendations of applications to the users. Service providers provide ratings and reviews of the recommended applications. The social media platform compiles a profile for each user and updates the profiles. The service profiles access the user profiles to get feedback on the recommended applications and thereby provide better services.  The recommended applications are not “microapps” implementing particular features as recited in the claims.
Malmi et al., US 20180189660 A1, teaches behavioral user data derived from digital content consumption data from within an application by logging data using metering logic. A predictor 318 translates the app usage data into behavioral characteristics using models and use to determine a target audience for digital content items. The target audience is not subscriber users of a “microapp” as recited in the claims. 
Mazurowski, “Estimating confidence of individual rating predictions in collaborative filtering recommender systems”, teaches item based collaborative filtering system promoting recommendations based on set of items rated by user, set of items with predicted of user ratings and confidence estimate of the rating prediction. The content items suggested are based on the application including items based on the level of confidence estimate. The suggested applications are not “microapps” implementing particular functionality as recited in the claims.
Xuan Lu et al., Prado: Predicting App Adoption by Learning the Correlation between Developer-Controllable Properties and User Behaviors, teaches collecting user behaviors for an app from an Appstore. User behaviors such as user rating, number of downloads and uninstallation ratio. The user adoption of apps is correlated to the “developer controlled” properties of the app and then a model is developed. The model is used to determine user adoption prediction  for new apps. The suggested apps are not “microapps” implementing particular functionality as recited in the claims.
The prior art of record fails to teach or suggest a method and system that gleans from observation data of user interaction with an application. Thereby, determining “one particular interaction” or “particular functionality” that is invoked. Then “identifying, by the microapp server, based on the observational data, a new microapp that provides the particular functionality, wherein the particular microapp is not included in the set of one or more subscribed microapps; and sending, to an administration console, a recommendation that the new microapp be added to the set of one or more subscribed microapps that is associated with the user” as recited in the claims. The invention is able to determine a new microapp that provides the “particular functionality” and suggest the new microapp to the user.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICE L WINDER whose telephone number is (571)272-3935. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Patrice L Winder/Primary Examiner, Art Unit 2452